EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

31. 	A method, comprising: 
retrofitting an exit device including a removable component, wherein the retrofitting comprises replacing the removable component with a retrofit component of a retrofit kit, the retrofit kit further comprising a sensor mounted to the retrofit component and a controller electrically coupled to the sensor; 
the retrofit kit configured to perform the steps of:
(a) detecting, via the sensor, a user located a distance from the sensor, the sensor transmitting an output signal in response to the detecting; 
(b) receiving the output signal by the controller, the controller transmitting an actuating signal in response to receiving the output signal; and 
(c) receiving the actuating signal at a latch actuator, thereby actuating the latch actuator.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675